EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT (“Agreement”), dated as of February 14, 2020, between PVH
CORP., a Delaware corporation (“PVH” and, together with its affiliates and
subsidiaries, the “Company”), and CHERYL ABEL-HODGES (the “Executive”).
W I T N E S S E T H:
WHEREAS, the Executive has previously entered into an Amended and Restated
Employment Agreement with PVH, as amended to the date hereof (the “Existing
Agreement”); and
WHEREAS, the Company desires to enter into a new employment agreement with the
Executive to ensure that the Executive is retained on a full-time basis in
accordance with the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, the parties hereto hereby agree as follows:
1. Employment.
(a) Employment Period.  The Company agrees to employ the Executive, and the
Executive agrees to be employed by the Company, in accordance with the terms and
conditions hereof.  The Executive shall be an employee at will and this
Agreement shall not constitute a guarantee of employment.  Each of the parties
acknowledges and agrees that either party may terminate the Executive’s
employment at any time, for any reason, with or without Cause (as defined in
Section 3(a)(i)).  The period commencing on the date hereof and ending on the
effective date of the termination of the Executive’s employment is hereinafter
referred to as the “Employment Period.”
(b) Position and Duties.  During the Employment Period, the Executive shall
serve as Chief Executive Officer of Calvin Klein, Inc. (or in such other
position or positions within the Company as the  Board of Directors of PVH
(which, for purposes hereof includes any Committee thereof (the “Board”)), Chief
Executive Officer of PVH (the “Chief Executive Officer”) or President of PVH may
designate from time to time).  The Executive shall (i) perform such duties and
services as shall from time to time be assigned to the Executive, (ii) devote
all of the Executive’s business time to the services required of the Executive
hereunder, excluding any periods of vacation and sick leave to which the
Executive is entitled, and (iii) use the Executive’s best efforts, judgment,
skill and energy to perform such duties and services.  As used in this
Section 1, “business time” shall be determined in accordance with the usual and
customary standards of the Company.
2. Compensation.
(a) Base Salary.  The Company shall pay the Executive a salary at the annual
rate of $1,000,000 (“Base Salary”), payable in accordance with the normal
payroll procedures of the Company in effect from time to time.  The Executive’s
Base Salary shall be reviewed for increase at least annually by the Board
pursuant to its normal performance review policies for “executive officers” (as
defined under the rules of the New York Stock Exchange).  The Company or the
Board may from time to time, in its sole and absolute discretion, increase the
Base Salary by any amount it determines to be appropriate.  Base Salary shall
not be reduced after any increase.  The term “Base Salary” as utilized in this
Agreement shall refer to the Executive’s annual base salary as then in effect.
(b) Incentive and Bonus Compensation.  The Executive shall be eligible to
participate in the Company’s existing and future bonus and stock plans and other
incentive compensation programs for similarly situated executives (collectively,
“Plans”), to the extent that the Executive is qualified to participate in any
such Plan under the generally applicable provisions thereof in effect from time
to time.  Such eligibility is not a guarantee of participation in or of the
receipt of any award, payment or other compensation under any Plan.  To the
extent the Executive does participate in a Plan and the Plan does not expressly
provide otherwise, the Company, the Chief Executive Officer or the Board, as
appropriate, may determine all terms of participation (including, without
limitation, the type and size of any award, payment or other compensation and
the timing and conditions of receipt thereof by the Executive) in their sole and
absolute discretion.  Nothing herein shall be deemed to prohibit the Company or
the Board from amending or terminating any and all Plans in their sole and
absolute discretion.  The terms of each Plan, and any agreement issued
thereunder, shall govern the Executive’s rights and obligations in respect to
the Plan and awards or benefits thereunder during the Executive’s employment and
upon the termination thereof.  Without limiting the generality of the foregoing,
the definition of “Cause” hereunder shall not supersede the definition of
“cause” in any Plan (unless the Plan expressly defers to the definition of
“cause” under an executive’s employment agreement) and any rights of the
Executive hereunder upon and subsequent to the termination of the Executive’s
employment shall be in addition to, and not in lieu of, any right of the
Executive under any Plan then in effect upon or subsequent to a termination of
employment.
(c) Benefits.  The Executive shall be eligible to participate in all employee
benefit and insurance plans sponsored or maintained by the Company for similarly
situated executives (including any savings, retirement, life, health (which as
of the date hereof includes the Executive Medical Reimbursement Insurance Plan)
and disability plans), to the extent that the Executive is qualified to
participate in any such plan under the generally applicable provisions thereof
in effect from time to time.  Nothing herein shall be deemed to prohibit the
Company or the Board from amending or terminating any such plan in its sole and
absolute discretion.  Except as otherwise provided herein, the terms of each
such plan shall govern the Executive’s rights and obligations thereunder during
the Executive’s employment and upon the termination thereof.
(d) Expenses.  The Company shall pay or reimburse the Executive for reasonable
expenses incurred or paid by the Executive in the performance of the Executive’s
duties hereunder in accordance with the generally applicable policies and
procedures of the Company, as in effect from time to time and subject to the
terms and conditions thereof.  Such procedures include the reimbursement of
approved expenses within 30 days after approval.  Section 409A (as defined in
Section 7(l)) prohibits reimbursement payments from being made any later than
the end of the calendar year following the calendar year in which the applicable
expense is incurred or paid.  Also under Section 409A, (i) the amount of
expenses eligible for reimbursement during any calendar year may not affect the
amount of expenses eligible for reimbursement in any other calendar year, and
(ii) the right to reimbursement under this Section 2(d) cannot be subject to
liquidation or exchange for another benefit.
3. Termination of Employment.  The Executive’s employment hereunder shall
terminate, or shall be subject to termination at any time, as described in this
Section 3.  A termination of employment shall mean that the Executive has ceased
to provide any services as an employee of the Company.
(a) Termination for Cause by the Company.  The Company may terminate the
Executive’s employment with the Company at any time for Cause.  Upon such
termination, the Company shall have no further obligation to the Executive
hereunder except for the payment or provision, as applicable, of (w) the portion
of the Base Salary for periods prior to the effective date of termination
accrued but unpaid (if any), (x) any accrued but unused vacation time as of the
effective date of termination, to the extent required by applicable law, (y) all
unreimbursed expenses (if any), subject to Section 2(d), and (z) other payments,
entitlements or benefits, if any, in accordance with terms of the applicable
plans, programs, arrangements or other agreements of the Company (other than any
severance plan or policy) as to which the Executive held rights to such
payments, entitlements or benefits, whether as a participant, beneficiary or
otherwise on the date of termination (“Other Benefits”).  For the avoidance of
doubt, the Executive shall have no right to receive any amounts under the
Company’s severance policy (as then in effect, if any) upon the Executive’s
termination for Cause.
(i) For purposes of this Agreement, “Cause” shall be defined as:  (A) gross
negligence or willful misconduct, as the case may be, (1) in the performance of
the material responsibilities of the Executive’s office or position, which
results in material economic harm to the Company or (2) that results in material
reputational harm to the Company; (B) the willful and continued failure of the
Executive to perform substantially the Executive’s duties with the Company
(other than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Executive by the Board or the Company that specifically identifies the manner in
which the Board or the Company believes that the Executive has not substantially
performed the Executive’s duties, and the Executive has not cured such failure
to the reasonable satisfaction of the Board or the Company within 20 days
following the Executive’s receipt of such written demand; (C) the Executive is
convicted of, or pleads guilty or nolo contendere to, a felony within the
meaning of U.S. Federal, state or local law (other than a traffic violation) or
a crime of moral turpitude; (D) the Executive having willfully divulged,
furnished or made accessible any Confidential Information (as hereinafter
defined) to anyone other than the Company, its directors, officers, employees,
auditors and legal advisors, as appropriate in the ordinary course of business;
(E) any act or failure to act by the Executive, which, under the provisions of
applicable law, disqualifies the Executive from acting in any or all capacities
in which the Executive is then acting for the Company; or (F) any material
breach of this Agreement, the Company’s Code of Business Conduct and Ethics or
any other material Company policy.
(ii) For purposes of this provision, no act or failure to act, on the part of
the Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company.  Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Board, the Chief Executive
Officer, or PVH’s President, Chief Financial Officer or Chief Operating Officer
or based upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by the Executive in good faith and
in the best interests of the Company.
(b)  Termination without Cause by the Company or for Good Reason by the
Executive Prior to a Change in Control.  The Company may also terminate the
Executive’s employment with the Company at any time without Cause, and the
Executive may terminate the Executive’s employment with the Company at any time
for Good Reason (as defined in Section 3(f)(i)(B)).
(i) If the Company terminates the Executive’s services without Cause or the
Executive terminates the Executive’s employment with the Company for Good
Reason, other than during the two-year period following a Change in Control (as
defined in Section 3(f)(i)(A)), the Executive shall be entitled to receive from
the Company (A) the portion of the Executive’s Base Salary for periods prior to
the effective date of termination accrued but unpaid (if any); (B) any accrued
but unused vacation time as of the effective date of termination; (C) all
unreimbursed expenses (if any), subject to Section 2(d); (D) an aggregate amount
(the “Severance Amount”) equal to two times the sum of (1) the Base Salary plus
(2) an amount equal to the bonus that would be payable if “target” level
performance were achieved under the Company’s annual bonus plan (if any) in
respect of the fiscal year during which the termination occurs (or the prior
fiscal year, if bonus levels have not yet been established for the year of
termination); and (E) the payment or provision of any Other Benefits.  The
Severance Amount shall be paid in 48 semi-monthly substantially equal
installment payments and on the same schedule that Base Salary was paid
immediately prior to the Executive’s date of termination, commencing on the
first such scheduled payroll date that occurs on or following the date that is
30 days after the Executive’s termination of employment, subject to the
Executive’s compliance with the requirement to deliver the release contemplated
pursuant to Section 4(a).  Each such installment payment shall be treated as a
separate payment as defined under Treasury Regulation §1.409A-2(b)(2).  If the
Executive is a “specified employee” (as determined under the Company’s policy
for identifying specified employees) on the date of the Executive’s “separation
from service” (within the meaning of Section 409A) and if any portion of the
Severance Amount would be considered “deferred compensation” under Section 409A,
all payments of the Severance Amount (other than payments that satisfy the
short-term deferral rule, as defined in Treasury Regulation §1.409A-1(b)(4), or
that are treated as separation pay under Treasury Regulation
§1.409A-1(b)(9)(iii) or §1.409A-1(b)(9)(v)) shall not be paid or commence to be
paid on any date prior to the first business day after the date that is six
months following the Executive’s separation from service.  The first payment
that can be made shall include the cumulative amount of any amounts that could
not be paid during such six-month period.  In addition, interest will accrue at
the 10-year T-bill rate (as in effect as of the first business day of the
calendar year in which the separation from service occurs) on all payments not
paid to the Executive prior to the first business day after the sixth month
anniversary of the Executive’s separation from service that otherwise would have
been paid during such six-month period had this delay provision not applied to
the Executive and shall be paid with the first payment after such six-month
period.  Notwithstanding the foregoing, payments delayed pursuant to this
six-month delay requirement shall commence earlier in the event of the
Executive’s death prior to the end of the six-month period.  For purposes
hereof, the Executive shall have a “separation from service” upon the
Executive’s death or other termination of employment for any reason.
(ii) If the Company terminates the Executive’s employment with the Company
without Cause or the Executive terminates the Executive’s employment with the
Company for Good Reason, then the Company shall also provide to the Executive,
during the two-year period following the Executive’s date of termination,
medical, dental and life insurance coverage for the Executive and the members of
the Executive’s family which is not less favorable to the Executive than the
group medical, dental and life insurance coverage carried by the Company for the
Executive and the members of the Executive’s family immediately prior to such
termination of employment, subject to the Executive’s compliance with the
requirement to deliver the release contemplated pursuant to Section 4(a);
provided, however, that the obligations set forth in this sentence shall
terminate to the extent the Executive obtains comparable medical, dental or life
insurance coverage from any other employer during such period, but the Executive
shall not have any obligation to seek or accept employment during such period,
whether or not any such employment would provide comparable medical and dental
insurance coverage; and provided further, however, that the Executive shall be
obligated to pay an amount equal to the active employee contribution, if any,
for each such coverage.  Notwithstanding the foregoing, if at any time the
Company determines that its partial subsidy of the Executive’s premiums would
result in a violation of the nondiscrimination rules of Section 105(h)(2) of the
Internal Revenue Code of 1986, as amended (the “Code”) or any other Code
section, law or regulation of similar effect (including but not limited to the
2010 Patient Protection and Affordable Care Act, as amended by the 2010 Health
Care and Education Reconciliation Act), then in lieu of subsidizing the premiums
on the medical, dental and life insurance described in the preceding sentence,
the Company shall pay (in addition to any amounts payable pursuant to clauses
(A) through (E) of Section 3(b)(i)) a fully taxable monthly cash payment in an
amount such that, after payment by the Executive of all taxes on such payment,
the Executive retains an amount equal to the Company’s portion of the applicable
premiums for such month, with such monthly payment being made on the last day of
each month for the remainder of the two-year period.
(iii) For the avoidance of doubt, the payment of the Severance Amount shall be
in lieu of any amounts payable under the Company’s severance policy (as then in
effect, if any) and the Executive hereby waives any and all rights thereunder.
(c) Termination by Voluntary Resignation (without Good Reason) by the
Executive.  The Executive may terminate the Executive’s employment with the
Company without Good Reason at any time by voluntary resignation.  Upon such
termination, the Company shall have no further obligation to the Executive
hereunder except for the payment of (i) the portion of the Base Salary for
periods prior to the effective date of termination accrued but unpaid (if any),
(ii) any accrued but unused vacation time as of the effective date of
termination, (iii) all unreimbursed expenses (if any), subject to Section 2(d),
and (iv) the payment or provision of any Other Benefits.  Notwithstanding the
foregoing, the Executive shall provide no less than 90 days’ prior written
notice of the effective date of the Executive’s resignation (other than for Good
Reason).  The Company shall continue to pay the Executive the Executive’s Base
Salary during such 90‑day period.  Notwithstanding the foregoing, the Company,
in its sole and absolute discretion, may waive the requirement for prior notice
of the Executive’s resignation or decrease the notice period, in which event the
Company shall have no continuing obligation to pay the Executive’s Base Salary
or shall only have such obligation with respect to the shortened period, as the
case may be.
(d) Disability.  The Executive’s employment shall be terminable by the Company,
subject to applicable law and the Company’s short-term and long-term disability
policies then in effect, if the Executive becomes physically or mentally
disabled, whether totally or partially, such that the Executive is prevented
from performing the Executive’s usual duties and services hereunder for a period
of 120 consecutive days or for shorter periods aggregating 120 days in any
12-month period (a “Disability”).  If the Executive’s employment is terminated
by the Company due to the Executive’s Disability, the Company shall have no
further obligation to the Executive hereunder, except for the payment to the
Executive or the Executive’s legal guardian or representative, as appropriate,
of (i) the portion of the Base Salary for periods prior to the effective date of
termination accrued but unpaid (if any), (ii) any accrued but unused vacation
time as of the effective date of termination, (iii) all unreimbursed expenses
(if any), subject to Section 2(d), and (iv) the payment or provision of any
Other Benefits.
(e) Death.  If the Executive shall die during the Employment Period, this
Agreement shall terminate on the date of the Executive’s death and the Company
shall have no further obligation to the Executive hereunder except for the
payment to the Executive’s estate of (i) the portion of the Base Salary for
periods prior to the effective date of termination accrued but unpaid (if any),
(ii) any accrued but unused vacation time as of the effective date of
termination, (iii) all unreimbursed expenses (if any), subject to Section 2(d),
and (iv) the payment or provision of any Other Benefits.
(f) Termination by the Company without Cause or by the Executive for Good Reason
Subsequent to a Change in Control.
(i) For purposes of this Agreement, the following terms shall have the meanings
set forth below:
A.
“Change in Control” shall be deemed to occur upon the first to occur of the
following events:

(1)
Any “person” (as such term is used in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”))  becomes a “beneficial
owner,” as such term is used in Rule 13d-3 of the Exchange Act, of 25% or more
of the combined voting power of the then-outstanding voting securities of PVH
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that, for purposes of this
Section 3(f)(i)(A)(1), the following acquisitions shall not constitute a Change
in Control:  (i) any acquisition directly from PVH, other than an acquisition by
virtue of the exercise of a conversion privilege unless the security being so
converted was itself acquired directly from PVH, (ii) any acquisition by PVH,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by PVH or any of its affiliates, or (iv) any acquisition pursuant
to a transaction which complies with clauses (a), (b) and (c) of Section
3(f)(i)(A)(3) below;

(2)
Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by PVH’s stockholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a person other than the Board;

(3)
Consummation of a reorganization, merger, consolidation or a sale or other
disposition of all or substantially all of the assets of PVH (each, a “Business
Combination”), in each case unless, following such Business Combination, (a) all
or substantially all of the individuals and entities that were the beneficial
owners of the outstanding shares of common stock of PVH (the “Outstanding
Company Common Stock”) and the Outstanding Company Voting Securities,
immediately prior to such  Business Combination, beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and
more than 50% of the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation that, as a result of such transaction, owns
PVH or all or substantially all of PVH’s assets either directly or through one
or more subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (b) no
person (other than PVH, any employee benefit plan (or related trust) of PVH or
such corporation resulting from such Business Combination) beneficially owns
directly or indirectly, 20% or more of, respectively, the outstanding shares of
common stock of the corporation resulting from such Business Combination or the
outstanding voting securities of such corporation entitled to vote generally in
the election of directors, except to the extent that such ownership existed
prior to the Business Combination, and (c) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination, whichever occurs first; or

(4)
The approval by the stockholders of PVH of a complete liquidation or dissolution
of PVH.

B.
“Good Reason” shall mean the occurrence of any of the following events or
circumstances without the Executive’s prior written consent:

(1)
the assignment to the Executive without the Executive’s consent of any duties
inconsistent in any material respect with the Executive’s position (including
status and title), authority, duties or responsibilities as contemplated by
Section 1(b) (or following a Change in Control, as in effect immediately prior
to such Change in Control), or any other action by the Company that results in a
material diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and that is remedied by the Company promptly after receipt of
notice thereof given by the Executive and the assignment of additional or
alternate duties or responsibilities to the Executive in connection with the
Executive’s professional development or the reallocation of some of the
Executive’s duties or responsibilities to other executives of the Company in
connection with the evolution of the Executive’s position;

(2)
a change in the Executive’s reporting relationship such that the Executive no
longer reports directly to the  Board, Chief Executive Officer or President of
PVH;

(3)
a reduction of the Executive’s Base Salary;

(4)
the taking of any action by the Company that substantially diminishes (a) the
aggregate value of the Executive’s total compensation opportunity, and/or (b)
the aggregate value of the employee benefits provided to the Executive relative
to all other similarly situated senior executives pursuant to the Company’s
employee benefit and insurance plans as in effect on the effective date of this
Agreement (or, following a Change in Control, as in effect immediately prior to
such Change in Control);

(5)
the Company requiring that the Executive’s services be rendered primarily at a
location or locations more than 75 miles from the location of the Executive’s
principal office at which the Executive performs the Executive’s duties
hereunder, except for travel, and visits to Company offices and facilities
worldwide, reasonably required to attend to the Company’s business; or

(6)
the failure of the Company to require any successor to the Company (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.

In order for a termination of employment for Good Reason to be effective, (a)
the Company must receive a Notice of Termination (as defined below) from the
Executive within 60 days following the occurrence of the event claimed to give
rise to the right to resign for Good Reason, (b) the Company must fail to cure
the event constituting Good Reason within 30 days after receipt of the Notice of
Termination, and (c) the Executive must terminate the Executive’s employment in
writing within 30 days following the expiration of such cure period.
(ii) If within two years after the occurrence of a Change in Control, the
Executive terminates the Executive’s employment with the Company for Good Reason
or the Company terminates the Executive’s employment for any reason other than
death, Disability or Cause, the Executive shall be entitled to receive from the
Company, or the consolidated, surviving or transferee person in the event of a
Change in Control pursuant to a consolidation, merger or sale of assets, (A) the
portion of the Base Salary for periods prior to the effective date of
termination accrued but unpaid (if any); (B) any accrued but unused vacation
time as of the effective date of termination; (C) all unreimbursed expenses (if
any), subject to Section 2(d); (D) an aggregate amount equal to two times the
sum of (1) the Base Salary plus (2) an amount equal to the bonus that would be
payable if the “target” level performance were achieved under the Company’s
annual bonus plan (if any) in respect of the fiscal year during which the
termination occurs (or the prior fiscal year, if bonus levels have not yet been
established for the year of termination); and (E) the payment or provision of
any Other Benefits.  The severance amount described in clause (D) of the
immediately preceding sentence shall be paid (x) in a lump sum, if the Change in
Control event constitutes a “change in the ownership” or a “change in the
effective control” of PVH or a “change in the ownership of a substantial portion
of a corporation’s assets” (each within the meaning of Section 409A), or (y) in
48 semi-monthly substantially equal installment payments, if the Change in
Control event does not so comply with Section 409A.  The lump sum amount shall
be paid, or the installment payments shall commence, as applicable, on the first
scheduled payroll date (in accordance with the Company’s payroll schedule in
effect for the Executive immediately prior to such termination) that occurs on
or following the date that is 30 days after the Executive’s termination of
employment; provided, however, that the payment of such severance amount is
subject to the Executive’s compliance with the requirement to deliver the
release contemplated pursuant to Section 4(a).  Any such installment payment
shall be treated as a separate payment as defined under Treasury Regulation
§1.409A-2(b)(2).  If the Executive is a “specified employee” (as determined
under the Company’s policy for identifying specified employees) on the date of
the Executive’s “separation from service” (within the meaning of Section 409A)
and if any portion of the severance amount described in clause (D) would be
considered “deferred compensation” under Section 409A, such severance amount
shall not be paid or commence to be paid on any date prior to the first business
day after the date that is six months following the Executive’s separation from
service (unless any such payment(s) shall satisfy the short-term deferral rule,
as defined in Treasury Regulation §1.409A-1(b)(4), or shall be treated as
separation pay under Treasury Regulation §1.409A-1(b)(9)(iii) or
§1.409A-1(b)(9)(v)).  If paid in installments, the first payment that can be
made shall include the cumulative amount of any amounts that could not be paid
during such six-month period.  In addition, interest will accrue at the 10-year
T-bill rate (as in effect as of the first business day of the calendar year in
which the separation from service occurs) on such lump sum amount or installment
payments, as applicable, not paid to the Executive prior to the first business
day after the sixth month anniversary of the Executive’s separation from service
that otherwise would have been paid during such six-month period had this delay
provision not applied to the Executive and shall be paid at the same time at
which the lump sum payment or the first installment payment, as applicable, is
made after such six-month period.  Notwithstanding the foregoing, a payment
delayed pursuant to the preceding three sentences shall commence earlier in the
event of the Executive’s death prior to the end of the six-month period.  Upon
the termination of employment with the Company for Good Reason by the Executive
or upon the involuntary termination of employment with the Company of the
Executive for any reason other than death, Disability or Cause, in either case
within two years after the occurrence of a Change in Control, the Company, or
the consolidated, surviving or transferee person in the event of a Change in
Control pursuant to a consolidation, merger or sale of assets, shall also
provide, for the period of two consecutive years commencing on the date of such
termination of employment, medical, dental and life insurance coverage for the
Executive and the members of the Executive’s family which is not less favorable
to the Executive than the group medical, dental and life insurance coverage
carried by the Company for the Executive and the members of the Executive’s
family either immediately prior to such termination of employment or immediately
prior to the occurrence of such Change in Control, whichever is greater, subject
to the Executive’s compliance with the requirement to deliver the release
contemplated pursuant to Section 4(a); provided, however, that the obligations
set forth in this sentence shall terminate to the extent the Executive obtains
comparable medical, dental or life insurance coverage from any other employer
during such two-year period, but the Executive shall not have any obligation to
seek or accept employment during such two‑year period, whether or not any such
employment would provide comparable medical, dental and life insurance
coverage.  Notwithstanding the foregoing, if at any time the Company determines
that its partial subsidy of the Executive’s premiums would result in a violation
of the nondiscrimination rules of Section 105(h)(2) of the Code or any other
Code section, law or regulation of similar effect (including but not limited to
the 2010 Patient Protection and Affordable Care Act, as amended by the 2010
Health Care and Education Reconciliation Act), then in lieu of subsidizing the
premiums on the medical, dental and life insurance described in the preceding
sentence, the Company shall pay (in addition to any amounts payable pursuant to
clauses (A) through (E) of this Section 3(f)(ii)) a fully taxable monthly cash
payment in an amount such that, after payment by the Executive of all taxes on
such payment, the Executive retains an amount equal to the Company’s portion of
the applicable premiums for such month, with such monthly payment being made on
the last day of each month for the remainder of the two-year period.  For the
avoidance of doubt, the amounts payable under clause (D) of this Section
3(f)(ii) as severance shall be in lieu of any amounts payable under the
Company’s severance policy and the Executive hereby waives any and all rights
thereunder.
(iii) Excise Taxes.  Notwithstanding anything in the foregoing to the contrary,
if Independent Tax Counsel (as that term is defined below) determines that the
aggregate payments and benefits provided or to be provided to the Executive
pursuant to this Agreement, and any other payments and benefits provided or to
be provided to the Executive from the Company or any successors thereto
constitute “parachute payments” as defined in Section 280G of the Code (or any
successor provision thereto) (“Parachute Payments”) that would be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then, except
as otherwise provided in the next sentence, such Parachute Payments shall be
reduced to the extent the Independent Tax Counsel shall determine is necessary
(but not below zero) so that no portion thereof shall be subject to the Excise
Tax.  If Independent Tax Counsel determines that the Executive would receive in
the aggregate greater payments and benefits on an after tax basis if the
Parachute Payments were not reduced pursuant to this Section 3(f)(iii), then no
such reduction shall be made.  The determination of which payments or benefits
shall be reduced to avoid the Excise Tax shall be made by the Independent Tax
Counsel, provided that the Independent Tax Counsel shall reduce or eliminate, as
the case may be, payments or benefits in the order that it determines will
produce the required reduction in total Parachute Payments with the least
reduction in the after-tax economic value to the Executive of such payments.  If
the after-tax economic value of any payments are equivalent, such payments shall
be reduced in the inverse order of when the payments would have been made to the
Executive until the reduction specified herein is achieved.  The determination
of the Independent Tax Counsel under this Section 3(f)(iii) shall be final and
binding on all parties hereto.  For purposes of this Section 3(f)(iii),
“Independent Tax Counsel” shall mean a lawyer, a certified public accountant
with a nationally recognized accounting firm, or a compensation consultant with
a nationally recognized actuarial and benefits consulting firm with expertise in
the area of executive compensation tax law, who shall be selected by the Company
and shall be acceptable to the Executive (the Executive’s acceptance not to be
unreasonably withheld), and whose fees and disbursements shall be paid by the
Company.  Notwithstanding anything herein to the contrary, this Section
3(f)(iii) shall be interpreted (and, if determined by the Company to be
necessary, reformed) to the extent necessary to fully comply with Section 409A
of the Code; provided that the Company agrees to maintain, to the maximum extent
practicable, the original intent and economic benefit to the Executive of the
applicable provision without violating the provisions of Section 409A of the
Code.
(g) No Severance for Certain Sales.  Notwithstanding anything in this Section 3
to the contrary and whether or not the Executive’s employment may be deemed to
be terminated under applicable law or otherwise, the Executive’s employment
hereunder shall not be deemed terminated and the Executive shall not be entitled
to the Severance Amount or continued insurance coverage (or payment in lieu
thereof) described in Section 3(b) or the severance amount or continued
insurance coverage (or payment in lieu thereof) described in Section 3(f)(ii),
as applicable, if the subsidiary, business or operating unit or division in
which the Executive is then employed (the “Business”) is sold, spun off or
otherwise disposed of by the Company, regardless of the form or nature of such
transaction, and either (i) the Executive continues the Executive’s employment
in substantially the same or a greater capacity in regard to the Business as
immediately prior to the transaction, regardless of the terms of such
employment, or (ii) the Executive is offered continued employment in connection
with such transaction (whether or not the Executive accepts the offer) and
either (A) this Agreement is to be assumed by the purchaser or other acquirer of
the Business or is to be continued as a result of the purchase, spin off or
other transaction involving a change in control of the entity then employing the
Executive or (B) the Executive is offered employment in substantially the same
or a greater capacity in regard to the Business and (1) the Executive’s base
salary is no less than the Base Salary then in effect and (2) all other
compensation and benefits offered to the Executive are consistent with similarly
situated executives with the new employer (including in comparable affiliates).
(h) Notice of Termination.  Any termination by the Company or by the Executive,
other than a termination by reason of the Executive’s death, shall be
communicated by a Notice of Termination to the other party hereto given in
accordance with Section 7(c).  “Notice of Termination” means a written notice
that (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and (iii) if the date of
termination is other than the date of receipt of such notice, specifies the date
of termination.
(i) Date of Termination.  For purposes of this Agreement the Executive’s date of
termination of employment shall be:
(i) if the Executive’s employment is terminated by the Company with or without
Cause, or due to the Executive’s Disability, the date of termination shall be
the date on which the applicable party receives the Notice of Termination,
unless a later date is mutually agreed; provided, however, that, for the
avoidance of doubt, if the Executive’s employment is terminated by the Company
for Cause pursuant to Section 3(a)(i)(B), then the date of termination shall be
the date on which the Board or Company gives notice that the Executive has
failed to cure the failure included in its demand, which notice can be given no
earlier than the expiration of the 20 day cure period set forth in Section
3(a)(i)(B);
(ii) if the Executive’s employment is terminated by the Executive for Good
Reason, the date of termination shall be the date the Executive terminates the
Executive’s employment in writing as set forth in Section 3(f)(i)(B), unless a
different date is mutually agreed; provided, however, that the date of
termination must occur within 30 days following the expiration of the 30 day
cure period set forth in Section 3(f)(i)(B), with the Company having failed to
cure the event constituting Good Reason;
(iii) if the Executive’s employment is terminated by the Executive other than
for Good Reason, the 90th day following the Company’s receipt of the Notice of
Termination, unless the Company waives or reduces such period as provided in
Section 3(c); or
(iv) if the Executive’s employment is terminated by reason of death, the date of
termination shall be the date of death.
(j) Resignation.  Upon termination of the Executive’s employment for any reason,
the Executive agrees to resign, effective as of the date of termination, from
any positions that the Executive holds with the Company, the Board (and any
committees thereof), unless the Board requests otherwise and the Executive
agrees, and the board of directors (and any committees thereof) of any of PVH’s
subsidiaries and affiliates.
4. Effect of Termination.
(a) Full Settlement.  The amounts paid to the Executive pursuant to Section 3(b)
or 3(f)(ii), as applicable, following termination of the Executive’s employment
shall be in full and complete satisfaction of the Executive’s rights under this
Agreement and any other claims the Executive may have with respect to the
Executive’s employment by the Company and the termination thereof, other than as
expressly provided in Section 2(b).  Such amounts shall constitute liquidated
damages with respect to any and all such rights and claims.  In consideration of
the Executive’s receipt thereof, the Executive shall execute a release in favor
of the Company, substantially in the form of Exhibit A hereto.  Pursuant to said
release, the Company shall be released and discharged from any and all liability
to the Executive in connection with this Agreement and otherwise in connection
with the Executive’s employment with the Company and the termination thereof,
including, without limitation, any claims arising under federal, state or local
labor, employment and employment discrimination laws, but excluding claims with
respect to this Agreement and any Plan.   The payments and provision of benefits
to the Executive required by Sections 3(b) and 3(f)(ii), other than amounts that
are required to be paid to the Executive under applicable law, shall be
conditioned upon the Executive’s delivery (and non-revocation prior to the
expiration of the revocation period contained in the release) of such release in
favor of the Company, provided that such conditions are met on or before the
date that is 30 days after the date of the Executive’s termination of
employment.  If such conditions are not met by such date, the Executive shall
forfeit such payments and benefits.  Notwithstanding the foregoing, nothing
herein shall be construed to release the Company from its obligations to
indemnify the Executive (as set forth in Section 7(h)).
(b) No Duplication; No Mitigation; Limited Offset.  In no event shall the
Executive be entitled to duplicate payments or benefits under different
provisions of this Agreement or pursuant to the terms of any other plan, program
or arrangement of the Company. In the event of any termination of the
Executive’s employment, the Executive shall be under no obligation to seek other
employment, and, there shall be no offset against amounts due the Executive
under this Agreement or pursuant to any plan of the Company on account of any
remuneration attributable to any subsequent employment or any claim asserted by
the Company, except with respect to the continuation of benefits under Sections
3(b) and 3(f)(ii), which shall terminate immediately upon obtaining comparable
coverage from another employer.
5. Restrictive Covenants.
(a) Confidentiality.  The Executive recognizes that any knowledge and
information of any type whatsoever of a confidential nature relating to the
business of the Company, including, without limitation, all types of trade
secrets, vendor and customer lists and information, employee lists and
information, consumer data, information regarding product development, marketing
plans, management organization information, operating policies and manuals,
sourcing data, performance results, business plans, financial records, network
configuration and architecture, proprietary software, and other financial,
commercial, business and technical information (collectively, “Confidential
Information”), must be protected as confidential, not copied, disclosed or used,
other than for the benefit of the Company, at any time.  The Executive further
agrees that at any time during the Employment Period or thereafter the Executive
will not divulge to anyone (other than the Company or any person employed or
designated by the Company), publish or make use of any Confidential Information
without the prior written consent of the Company, except (i) as (and only to the
extent) required by an order of a court having competent jurisdiction or under
subpoena from an appropriate government agency and then only after providing the
Company with the reasonable opportunity to prevent such disclosure or to receive
confidential treatment for the Confidential Information required to be
disclosed, (ii) with respect to any other litigation, arbitration or mediation
involving this Agreement, including, but not limited to the enforcement of this
Agreement or (iii) as to Confidential Information that becomes generally known
to the public or within the relevant trade or industry other than due to the
Executive’s violation of this Section 5(a).  The Executive further agrees that
following the termination of the Employment Period for whatever reason, (A) the
Company shall keep all tangible property assigned to the Executive or prepared
by the Executive and (B) the Executive shall not misappropriate or infringe upon
the Confidential Information of the Company (including the recreation or
reconstruction of Confidential Information from memory).
(b) Non-Interference.  The Executive acknowledges that information regarding the
Company’s business and financial relations with its vendors and customers is
Confidential Information and proprietary to the Company and that any
interference with such relations based directly or indirectly on the use of such
information would cause irreparable damage to the Company.  The Executive
acknowledges that by virtue of the Executive’s employment with the Company, the
Executive may gain knowledge of such information concerning the Company’s
vendors and customers (respectively “Vendor Information” or “Customer
Information”), and that the Executive would inevitably have to draw on this
Vendor Information and Customer Information and on other Confidential
Information if the Executive were to solicit or service the Company’s vendors or
customers on behalf of a competing business enterprise.  Accordingly, and
subject to the immediately following sentence, the Executive agrees that during
the Employment Period and for a period of 18 months following the termination
thereof, the Executive will not, on behalf of the Executive or any other person,
other than the Company, directly or indirectly do business with, solicit the
business of, or perform any services for any actual vendor or customer of the
Company, any person that has been a vendor or customer of the Company within the
12-month period preceding such termination or any actively solicited prospective
vendor or customer as to whom or which the Executive provided any services or as
to whom or which the Executive has knowledge of Vendor Information, Customer
Information or Confidential Information. The foregoing restrictive covenant
shall only apply to business activities engaged in by the Executive on behalf of
the Executive or any other person that are directly competitive with those of
the operating divisions of the Company in which the Executive has worked or over
which the Executive has or has had supervisory responsibility, in terms of
channels of distribution, types of products, gender for which the products have
been designed and similarity of price range or over which the Executive is in
possession of Confidential Information.  In addition, the Executive agrees that,
during the Employment Period and the 18‑month period thereafter, the Executive
will not, directly or indirectly, seek to encourage or induce any such vendor or
customer to cease doing business with, or lessen its business with, the Company,
or otherwise interfere with or damage (or attempt to interfere with or damage)
any of the Company’s relationships with its vendors and customers, except in the
ordinary course of the Company’s business.
(c) Non-Competition.  The Executive agrees that, during the Employment Period
and for a period of 18 months following the Executive’s termination of
employment, the Executive shall not, without the prior written consent of the
Company, directly or indirectly, on the Executive’s behalf or on behalf of any
other person, firm, corporation, association or other entity, as an employee,
director, investor, advisor, partner, consultant or otherwise, engage in any
business of, provide services to, enter the employ of, or have any interest in,
any other person, firm, corporation or other entity anywhere in the world that
is engaged in a business that is in competition with the (i) businesses or
products of the Company as of the Executive’s date of termination, or (ii) any
business that the Company is planning to engage in or products that the Company
is planning to develop or launch.  Nothing herein shall restrict the Executive
from owning, for personal investment purposes only, less than 5% of the voting
stock of any publicly held corporation or 2% of the ownership interest in any
non-publicly held company, if the Executive has no other connection or
relationship with the issuer of such securities.
(d) Non-Solicitation.  The Executive agrees that during the Employment Period
and for a period of 18 months following the termination thereof for any reason,
the Executive will not hire or solicit to hire, whether on the Executive’s own
behalf or on behalf of any other person (other than the Company), any employee
of the Company or any individual who had left the employ of the Company within
12 months of the termination of the Executive’s employment with the Company.  In
addition, during the Employment Period and such 12-month period thereafter, the
Executive will not, directly or indirectly, encourage or induce any employee of
the Company to leave the Company’s employ, except in the ordinary course of the
Company’s business.
(e) Public Comment.  The Executive, during the Employment Period and at all
times thereafter, shall not make any derogatory comment concerning the Company
or any of its current or former directors, officers, stockholders or employees. 
Similarly, the then-current members of the Company’s senior management shall not
make any derogatory comment concerning the Executive.
(f) Blue Penciling.  If any of the restrictions on competitive or other
activities contained in this Section 5 shall for any reason be held by a court
of competent jurisdiction to be excessively broad as to duration, geographical
scope, activity or subject, such restrictions shall be construed so as
thereafter to be limited or reduced to be enforceable to the extent compatible
with the applicable law; it being understood that by the execution of this
Agreement, (i) the parties hereto regard such restrictions as reasonable and
compatible with their respective rights and (ii) the Executive acknowledges and
agrees that the restrictions will not prevent the Executive from obtaining
gainful employment subsequent to the termination of the Executive’s employment. 
The existence of any claim or cause of action by the Executive against the
Company shall not constitute a defense to the enforcement by the Company of the
foregoing restrictive covenants, but such claim or cause of action shall be
determined separately.
(g) Injunctive Relief.  The Executive acknowledges and agrees that the covenants
and obligations of the Executive set forth in this Section 5 relate to special,
unique and extraordinary services rendered by the Executive to the Company and
that a violation of any of the terms of such covenants and obligations will
cause the Company irreparable injury for which adequate remedies are not
available at law.  Therefore, the Executive agrees that the Company shall be
entitled to seek an injunction, restraining order or other temporary or
permanent equitable relief (without the requirement to post bond) restraining
the Executive from committing any violation of the covenants and obligations
contained herein.  These injunctive remedies are cumulative and are in addition
to any other rights and remedies the Company may have at law or in equity.
(h) Notwithstanding anything to the contrary herein, the Executive understands
that nothing in this Agreement restricts or prohibits the Executive from
initiating communications directly with, responding to any inquiries from,
providing testimony before, providing confidential information to, reporting
possible violations of law or regulation to, or from filing a claim or assisting
with an investigation directly with a self-regulatory authority or a government
agency or entity, or from making other disclosures that are protected under the
whistleblower provisions of state or federal law or regulation, and pursuant to
18 USC § 1833(b), an individual may not be held liable under any criminal or
civil federal or state trade secret law for disclosure of a trade secret: (i)
made in confidence to a government official, either directly or indirectly, or
to an attorney, solely for the purpose of reporting or investigating a suspected
violation of law or (ii) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.  Additionally, an
individual suing an entity for retaliation based on the reporting of a suspected
violation of law may disclose a trade secret to the individual’s attorney and
use the trade secret information in the court proceeding, so long as any
document containing the trade secret is filed under seal and the individual does
not disclose the trade secret except pursuant to court order.  Nothing in this
Agreement is intended to conflict with 18 USC § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by 18 USC § 1833(b).
6. Work for Hire.  The Executive agrees that all marketing, operating and
training ideas, sourcing data, processes and materials, including all
inventions, discoveries, improvements, enhancements, written materials and
development related to the business of the Company (“Proprietary Materials”) to
which the Executive may have access or that the Executive may develop or
conceive while employed by the Company shall be considered works made for hire
for the Company and prepared within the scope of employment and shall belong
exclusively to the Company.  Any Proprietary Materials developed by the
Executive that, under applicable law, may not be considered works made for hire,
are hereby assigned to the Company without the need for any further
consideration, and the Executive agrees to take such further action, including
executing such instruments and documents as the Company may reasonably request,
to evidence such assignment.
7. Miscellaneous.
(a) Assignment and Successors.  This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective heirs, legatees,
executors, administrators, legal representatives, successors and assigns. 
Notwithstanding anything in the foregoing to the contrary, the Executive may not
assign any of the Executive’s rights or obligations under this Agreement without
first obtaining the written consent of the Company.  The Company may assign this
Agreement in connection with a sale of all or substantially all of its business
and/or assets (whether direct or indirect, by purchase, merger, consolidation or
otherwise) and will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.  “Company” means
the Company as hereinbefore defined and any successor to its business and/or
assets as aforesaid that assumes and agrees to perform this Agreement by
operation of law or otherwise.
(b) Survival.  The provisions of Sections 3, 4, 5, 6 and 7 shall survive the
termination of this Agreement pursuant to Section 3.
(c) Notices.  Any notices to be given hereunder shall be in writing and
delivered personally or sent by registered or certified mail, return receipt
requested, postage prepaid as follows:
If to the Executive, addressed to the Executive at the address then shown in the
Executive’s employment records


If to the Company at:


PVH Corp.
200 Madison Avenue
New York, New York 10016
Attention: Chairman


With a copy to:


PVH Corp.
200 Madison Avenue
New York, New York 10016
Attention:  Executive Vice President, General Counsel and Secretary


Any party may change the address to which notices are to be sent by giving
notice of such change of address to the other party in the manner provided above
for giving notice.


(d) Governing Law.  This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, without regard
to the principles thereof relating to the conflict of laws.
(e) Consent to Jurisdiction.  Any judicial proceeding brought against the
Executive with respect to this Agreement may be brought in any court of
competent jurisdiction in the Borough of Manhattan in the City and State of New
York and, by execution and delivery of this Agreement, the Executive:
(i) accepts, generally and unconditionally, the nonexclusive jurisdiction of
such courts and any related appellate courts, and irrevocably agrees to be bound
by any final judgment (after exhausting all appeals therefrom or after all time
periods for such appeals have expired) rendered thereby in connection with this
Agreement; and
(ii) irrevocably waives any objection the Executive may now or hereafter have as
to the venue of any such suit, action or proceeding brought in such a court or
that such court is an inconvenient forum.
(f) Severability.  The invalidity of any one or more provisions of this
Agreement or any part thereof shall not affect the validity of any other
provision of this Agreement or part thereof; and in the event that one or more
provisions contained herein shall be held to be invalid, the Agreement shall be
reformed to make such provisions enforceable.
(g) Waiver.  The Company, in its sole discretion, may waive any of the
requirements imposed on the Executive by this Agreement.  The Company, however,
reserves the right to deny any similar waiver in the future.  Each such waiver
must be express and in writing and there will be no waiver by conduct.  Pursuit
by the Company of any available remedy, either in law or equity, or any action
of any kind, does not constitute waiver of any other remedy or action.  Such
remedies and actions are cumulative and not exclusive.  The Executive’s or the
Company’s failure to insist upon strict compliance with any provision of this
Agreement or the failure to assert any right the Executive or the Company may
have hereunder, including, without limitation, the right of the Executive to
terminate employment for Good Reason or the Company’s right to terminate the
Executive’s employment for Cause, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.
(h) Indemnification.  The Company shall indemnify the Executive and hold the
Executive harmless from and against any claim, loss or cause of action arising
from or out of the Executive’s performance as an officer, director or employee
of the Company or in any other capacity, including any fiduciary capacity, in
which the Executive serves at the request of the Company to the maximum extent
permitted by applicable law; provided, however, that the Executive shall not be
entitled to indemnification hereunder with respect to any expense, loss,
liability or damage which was caused by the Executive’s own gross negligence,
willful misconduct or reckless disregard of the Executive’s duties hereunder. 
The Company shall pay any and all reasonable legal fees incurred by the
Executive in the defense of any such claim on a current basis, provided,
however, that the Executive shall be obligated to reimburse the Company for any
fees that it is determined the Executive is not entitled to have paid by the
Company under applicable law.  The Company shall have the right to select
counsel reasonably acceptable to the Executive to defend such claim and to have
the same counsel represent the Company and its officers and directors unless
there is a material conflict of interest between the Company and the Executive,
in which case the Executive may select and retain the Executive’s own counsel at
the Company’s expense.  The Executive shall not settle any action or claim
against the Executive without the prior written consent of the Company.
(i) Legal Fees.  The Company agrees to reimburse the Executive (within 10 days
following the Company’s receipt of an invoice from the Executive), at any time
from the effective date of this Agreement through the Executive’s remaining
lifetime (or, if longer, through the 20th anniversary of the effective date) to
the fullest extent permitted by law, for all legal fees and expenses that the
Executive may reasonably incur as a result of any contest by the Company, the
Executive or others of the validity or enforceability of, or liability under,
any provision of this Agreement or any guarantee of performance thereof
(including as a result of any contest by the Executive about the amount of any
payment pursuant to this Agreement), provided, that the Executive prevails with
respect to at least one substantive issue in dispute.  In order to comply with
Section 409A, in no event shall the payments by the Company under this Section
7(i) be made later than the end of the calendar year next following the calendar
year in which any such contest is finally resolved, provided, that the Executive
shall have submitted an invoice for such fees and expenses at least 10 days
before the end of the calendar year next following the calendar year in which
such contest is finally resolved.  The amount of such legal fees and expenses
that the Company is obligated to pay in any given calendar year shall not affect
the legal fees and expenses that the Company is obligated to pay in any other
calendar year, and the Executive’s right to have the Company pay such legal fees
and expenses may not be liquidated or exchanged for any other benefit.
(j) Section Headings.  The section headings contained in this Agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.
(k) Withholding.  Any payments provided for hereunder shall be reduced by any
amounts required to be withheld by the Company, and any benefits provided
hereunder shall be subject to taxation if and to the extent provided, from time
to time under applicable Federal, State or local employment or income tax laws
or similar statutes or other provisions of law then in effect.
(l) Section 409A of the Code.  The provisions of this Agreement and any payments
made herein are intended to comply with, and should be interpreted consistent
with, the requirements of Section 409A of the Code and any related regulations
or other effective guidance promulgated thereunder (collectively, “Section
409A”). The time or schedule of a payment to which the Executive is entitled
under this Agreement may be accelerated at any time that this Agreement fails to
meet the requirements of Section 409A and any such payment will be limited to
the amount required to be included in the Executive’s income as a result of the
failure to comply with Section 409A.  If any provision of this Agreement or any
payment made hereunder fails to meet the requirements of Section 409A, the
Company shall have no liability for any tax, penalty or interest imposed on the
Executive by Section 409A, and the Executive shall have no recourse against the
Company for payment of any such tax, penalty, or interest imposed by Section
409A.
(m) Waiver of Jury Trial.  The Company and the Executive hereby waive, as
against the other, trial by jury in any judicial proceeding to which they are
both parties involving, directly or indirectly, any matter in any way arising
out of, related to or connected with this Agreement.
(n) Entire Agreement.  This Agreement contains the entire understanding, and
cancels and supersedes all prior agreements, including, without limitation, the
Existing Agreement, and any agreement in principle or oral statement, letter of
intent, statement of understanding or guidelines of the parties hereto with
respect to the subject matter hereof.  Notwithstanding the foregoing, this
Agreement does not cancel or supersede the Plans (as defined in Section 2(b)) or
the plans referred to in Section 2(c).  This Agreement may be amended,
supplemented or otherwise modified only by a written document executed by each
of the parties hereto or their respective successors or assigns.  The Executive
acknowledges that the Executive is entering into this Agreement of the
Executive’s own free will and accord with no duress, and that the Executive has
read this Agreement and understands it and its legal consequences.
(o) Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.  A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission is
deemed to have the same legal effect as delivery of a manually executed copy of
this Agreement.
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
day and year first above written.




PVH CORP.






By:  /s/ Mark D. Fischer 
Name: Mark D. Fischer
Title: Executive Vice President






 /s/ Cheryl Abel-Hodges 
CHERYL ABEL-HODGES
Date:   February 14, 2020

--------------------------------------------------------------------------------

EXHIBIT A


RELEASE




TO ALL TO WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW THAT CHERYL
ABEL-HODGES (the “Releasor”), on behalf of the Releasor and the Releasor’s
heirs, executors, administrators and legal representatives, in consideration of
the severance to be paid and other benefits to be provided pursuant to Section
3(b), 3(f)(ii) of the Employment Agreement between the Releasor and PVH Corp.,
dated as of February 14, 2020 (the “Agreement”) and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, hereby
irrevocably, unconditionally, generally and forever releases and discharges PVH
Corp., together with its current and former affiliates and subsidiaries (the
“Company”), each of their respective current and former officers, directors,
employees, agents, representatives and advisors and their respective heirs,
executors, administrators, legal representatives, receivers, affiliates,
beneficial owners, successors and assigns (collectively, the “Releasees”), from,
and hereby waives and settles, any and all, actions, causes of action, suits,
debts, promises, damages, or any liability, claims or demands, known or unknown
and of any nature whatsoever and which the Releasor ever had, now has or
hereafter can, shall or may have, for, upon, or by reason of any matter, cause
or thing whatsoever from the beginning of the world to the date of this Release
arising directly or indirectly pursuant to or out of the Releasor’s employment
with the Company or the termination of such employment (collectively, “Claims”),
including, without limitation, any Claims (i) arising under any federal, state,
local or other statutes, orders, laws, ordinances, regulations or the like that
relate to the employment relationship and/or worker or workplace protection,
and/or specifically prohibit discrimination based upon age, race, religion,
gender, national origin, disability, sexual orientation or any other unlawful
bases, including, without limitation, the Age Discrimination in Employment Act
of 1967, as amended, Title VII of the Civil Rights Act of 1964, as amended, the
Civil Rights Act of 1991, as amended, the Civil Rights Acts of 1866 and 1871, as
amended, the Americans with Disabilities Act of 1990, as amended, the Employee
Retirement Income Security Act of 1974, as amended, the Family and Medical Leave
Act of 1993, as amended, the Older Workers Benefit Protection Act (“OWBPA”), the
Equal Pay Act, Rehabilitation Act of 1973, Sarbanes-Oxley Act of 2002, the
Worker Adjustment Retraining and Notification (“WARN”) Act, the New York and New
Jersey WARN statutes, the New York State and New York City Human Rights Laws, as
amended, New York State Labor Laws, the laws of the States of New York and New
Jersey, the City of New York and Somerset County, New Jersey relating to
discrimination and employment, including, the New Jersey Family Leave Act, the
New Jersey Conscientious Employee Protection Act, the New York and New Jersey
Constitutions, and any and all applicable rules and regulations promulgated
pursuant to or concerning any of the foregoing statutes; (ii) arising under or
pursuant to any contract, express or implied, written or oral, including,
without limitation, the Agreement; (iii) for wrongful dismissal or termination
of employment; (iv) for tort, tortious or harassing conduct, infliction of
mental or emotional distress, fraud, libel or slander; and (v) for damages,
including, without limitation, punitive or compensatory damages or for
attorneys’ fees, expenses, costs, wages, injunctive or equitable relief.  This
Release shall not apply to any claim that the Releasor may have for a breach of
Section 3(b), 3(f)(ii), 5(d), 7(h), or 7(i) of the Agreement or any plan or
program of the type referred to in Sections 2(b) and 2(c) of the Agreement in
which the Releasor was a participant.
The Releasor agrees not to file, assert or commence any Claims against any
Releasee with any federal, state or local court or any administrative or
regulatory agency or body.  Notwithstanding the foregoing, nothing herein shall
constitute a release by the Releasor of a claim to the extent such claim is not
waivable as a matter of applicable law.  Without limiting the generality of the
foregoing, nothing herein shall affect any right to file an administrative
charge with the Equal Employment Opportunity Commission, subject to the
restriction that if any such charge is filed, the Releasor agrees not to violate
the confidentiality provisions of the Agreement and further agrees and covenants
that should the Releasor or any other person, organization, or other entity
file, charge, claim, sue or cause or permit to be filed any charge with the
Equal Employment Opportunity Commission, civil action, suit or legal proceeding
against the Releasees (or any of them) involving any matter occurring at any
time in the past, the Releasor will not seek or accept any personal relief
(including, but not limited to, a monetary award, recovery, relief or
settlement) in such charge, civil action, suit or proceeding.
The Releasor represents and warrants that there has been no assignment or other
transfer of any interest in any Claim which the Releasor may have against the
Releasees, or any of them, and the Releasor agrees to indemnify and hold the
Releasees, and each of them, harmless from any Claims, or other liability,
demands, damages, costs, expenses and attorneys’ fees incurred by the Releasees,
or any of them, as a result of any person asserting any such assignment or
transfer. It is the intention of the parties that this indemnity does not
require payment as a condition precedent to recovery by the Releasees against
the Releasor under this indemnity.
The Releasor agrees that if the Releasor hereafter commences, joins in, or in
any manner seeks relief through any suit arising out of, based upon, or relating
to any Claim released hereunder, or in any manner asserts against the Releasees,
or any of them, any Claim released hereunder, then the Releasor shall pay to the
Releasees, and each of them, in addition to any other damages caused to the
Releasees thereby, all attorneys’ fees incurred by the Releasees in defending or
otherwise responding to said suit or Claim.
The Releasor hereby waives any right to, and agrees not to, seek reinstatement
of the Releasor’s employment with the Company or any Releasee. The Releasor
acknowledges that the amounts to be paid to the Releasor under Section 3(b),
3(f)(ii) of the Agreement include benefits, monetary or otherwise, which the
Releasor has not earned or accrued, or to which the Releasor is not already
entitled.
The Releasor acknowledges that the Releasor was advised by the Company to
consult with the Releasor’s attorney concerning the waivers contained in this
Release, that the Releasor has consulted with counsel, and that the waivers the
Releasor has made herein are knowing, conscious and with full appreciation that
the Releasor is forever foreclosed from pursuing any of the rights so waived.
The Releasor has a period of 21 days from the date on which a copy of this
Release has been delivered to the Releasor to consider whether to sign it.  In
addition, in the event that the Releasor elects to sign and return to PVH Corp.
a copy of this Release, the Releasor has a period of seven days (the “Revocation
Period”) following the date of such return to revoke this Release, which
revocation must be in writing and delivered to PVH Corp., 200 Madison Avenue,
New York, New York 10016, Attention: General Counsel, within the Revocation
Period.  This Release, and the Releasor’s right to receive the amounts to be
paid to the Releasor under Section 3(b), 3(f)(ii), shall not be effective or
enforceable until the expiration of the Revocation Period without the Releasor’s
exercise of the Releasor’s right of revocation.
This Release shall not be amended, supplemented or otherwise modified in any way
except in a writing signed by the Releasor and PVH Corp.
This Release shall be governed by, and construed and enforced in accordance
with, the laws of the State of New York, without reference to its principles of
conflicts of law.
IN WITNESS WHEREOF, the Releasor has caused this Release to be executed as of
___________________, 20__.


 

CHERYL ABEL-HODGES




SWORN TO AND SUBSCRIBED
BEFORE ME THIS ____ DAY OF
____________________, 20__.








 

Notary Public

